Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art teaches many methods of machine learning and artificial intelligence.  This includes the creation of composite data, the creation of intermediate data sets, and other type os manipulation with sets of data to implement machine learning functions, and this may include using predetermined ratios with certain data types for output, for example,  Takahashi (US 2016/0012333 A1), discloses a system wherein ratios are used in the implementation of a machine learning method.  The prior art does not teach or fairly suggest, as a whole, a learning method, comprising: execution, performed by a computer provided with at least one hardware processor and at least one memory, of generating one piece of composite data by compositing a plurality of pieces of training data of which classification has each been set, or a plurality of pieces of converted data obtained by converting the plurality of pieces of training data, at predetermined ratio, inputting one or a plurality of pieces of the composite data into a classification model, and updating a parameter of the classification model so that classification of the plurality of pieces of training data included in the composite data is replicated at the predetermined ratio by output of the classification model. When incorporating each and every limitation of the respective claims, as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648